                                                           CHRIS D. KUHNER, ESQ. (Bar No. 173291)
                                                       1   KORNFIELD, NYBERG, BENDES, KUHNER & LITTLE P.C.
                                                           1970 Broadway, Suite 600
                                                       2   Oakland, California 94612
                                                           Telephone: (510) 763-1000
                                                       3   Facsimile: (510) 273-8669
                                                           Email: c.kuhner@kornfieldlaw.com
                                                       4
                                                           Attorneys for Hidden Glen, LLC, Debtor-In-Possession
                                                       5
                                                       6
                                                       7
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                       8
                                                                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                       9
                                                      10
                                                           In re                                                        Case No. 20-41767 CN
                                                      11
1970 Broadway, Suite 600 Oakland, California 94612




                                                           Hidden Glen, LLC,                                            Chapter 11
                                                      12
                                                      13                                                                STATEMENT OF NON-
                                                                                                                        OPPOSITION TO MOTION FOR
                                                      14                                                                RELIEF FROM THE
                                                                                                                        AUTOMATIC STAY
                                                      15                                                     Debtor.

                                                      16                                                                  Date: June 4, 2021
                                                      17                                                                  Time: 10:00 a.m.

                                                      18                                                                  VIA-TELE/VIDEOCONFERENCE

                                                      19
                                                      20   TO:       UNITED CONSTRUCTORS INC. AND ITS ATTORNEYS’ OF RECORD:

                                                      21             PLEASE TAKE NOTICE that Hidden Glen, LLC, Chapter 11 debtor-in-possession in

                                                      22   the above-referenced case, do not and will not oppose the Motion for Relief from Stay filed by

                                                      23   secured creditor United Constructors Inc. which is currently scheduled for hearing on June 4, 2021

                                                      24   at 10:00 a.m.

                                                      25
                                                      26
                                                      27
                                                      28

                                                           Statement of Non-Opposition                         -1-
                                                     Case: 20-41767         Doc# 76        Filed: 06/03/21   Entered: 06/03/21 12:05:44   Page 1 of 3
                                                           Dated: June 3, 2021                                Kornfield, Nyberg, Bendes, Kuhner & Little, P.C.
                                                       1
                                                       2
                                                       3
                                                                                                           By:/s/ Chris D. Kuhner
                                                       4                                                      (Bar No. 173291)
                                                                                                              Attorneys for Hidden Glen, LLC,
                                                       5                                                      Debtor-In-Possession
                                                       6
                                                       7
                                                       8
                                                       9
                                                      10
                                                      11
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12
                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                           Statement of Non-Opposition                       -2-
                                                     Case: 20-41767         Doc# 76      Filed: 06/03/21   Entered: 06/03/21 12:05:44      Page 2 of 3
                                                                                               DECLARATION OF SERVICE
                                                       1
                                                       2             I, the undersigned, declare:
                                                                     I am employed in the City of Oakland, County of Alameda, California. I am over the age
                                                       3
                                                           of 18 years and not a party to this action. My business address is 1970 Broadway, Suite 600,
                                                       4
                                                           Oakland, California 94612.
                                                       5             I am readily familiar with the business practices of my employer, Kornfield, Nyberg,
                                                       6   Bendes, Kuhner & Little, P.C., for the collection and processing of correspondence for mailing
                                                       7   with the United States Postal Service and that correspondence is deposited with the United States

                                                       8   Postal Service that same day in the ordinary course of business unless indicated below by
                                                           electronic service.
                                                       9
                                                                     On June 3, 2021, I served the following documents:
                                                      10
                                                                     STATEMENT OF NON-OPPOSITION TO MOTION FOR RELIEF FROM THE
                                                      11             AUTOMATIC STAY
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   by placing copies of said documents in a sealed envelope and served in the manner described
                                                           below addressed as follows:
                                                      13
                                                      14             Via-Electronic Service                          Via-Electronic Service
                                                                     Office of the U.S. Trustee/Oak                  Leonidas G. Spanos
                                                      15             Office of the United States Trustee             Jen Lee Law
                                                                     Phillip J. Burton Federal Building              111 Deerwood Road #200
                                                      16             450 Golden Gate Ave. 5th Fl.,                   San Ramon, CA 94583
                                                      17             #05-00153
                                                                     San Francisco, CA 94102 2
                                                      18
                                                                     I placed such envelopes for collection and mailing at my employer's office following
                                                      19
                                                           ordinary business practices, addressed to the addressee designated.
                                                      20             I declare under penalty of perjury that the foregoing is true and correct. Executed this 3rd
                                                      21   day of June, 2021 at Danville, California.
                                                      22
                                                      23                                                          /s/ Gail A. Michael
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                           Statement of Non-Opposition                      -3-
                                                     Case: 20-41767         Doc# 76      Filed: 06/03/21   Entered: 06/03/21 12:05:44      Page 3 of 3
